Citation Nr: 0724468	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  04-37 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUES

1.  Entitlement to a rating in excess of 50 percent prior to 
May 24, 2004, for post-traumatic stress disorder (PTSD).  

2.  Entitlement to a rating in excess of 50 percent from July 
1, 2004 for PTSD.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION


The veteran served on active duty from September 1966 to 
October 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision of the Detroit, Michigan, 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied a rating in excess of 30 percent for PTSD.  In 
an August 2004 rating decision, the disability rating was 
increased to 50 percent effective April 1, 2004.  The United 
States Court of Appeals for Veterans Claims ("the Court") 
held that a rating decision issued subsequent to a notice of 
disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. Brown, 
6 Vet .App. 35, 38 (1993).  Consequently, the matter of the 
evaluation remained in appellate status.

In a subsequent August 2004 rating decision, a temporary 
total rating was assigned effective May 24, 2004 through June 
30, 2004.  As of July 1, 2004, a 50 percent rating was 
reassigned.  

Thus, the issues on appeal are entitlement to a rating in 
excess of 50 percent prior to May 24, 2004, for PTSD, and 
entitlement to a rating in excess of 50 percent from July 1, 
2004 for PTSD.  

The issue of entitlement to a total disability rating based 
on individual unemployability (TDIU) has been raised.  The 
Board refers this issue to the RO for appropriate action.  

The Board notes that the veteran has pursued vocational 
rehabilitation benefits under the provisions of Chapter 31, 
Title 38, United States Code.  This matter is not currently 
before the Board.  Any action to be taken should be addressed 
by the RO.  





FINDINGS OF FACT

1.  Prior to May 24, 2004, the veteran's PTSD was productive 
of occupational and social impairment with reduced 
reliability and productivity, but was not productive of 
occupational and social impairment, with deficiencies in most 
areas.  

2.  From July 1, 2004, the veteran's PTSD caused occupational 
and social impairment, with deficiencies in most areas, but 
did not result in total occupational and social impairment.


CONCLUSIONS OF LAW

1.  Prior to May 24, 2004, the criteria for a rating in 
excess of 50 percent were not met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, 
Diagnostic Code 9411 (2006).

2.  From July 1, 2004, the criteria for a rating of 70 
percent, but no more, for PTSD are met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 4.7, 4.126, 
4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in April 2004 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The VCAA letter told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

If there is VCAA deficiency, i.e., VCAA error, this error is 
presumed prejudicial to the claimant.  VA may rebut this 
presumption by establishing that the error was not 
prejudicial.  See Simmons v. Nicholson, 487 F. 3d 892 (2007); 
see also Sanders v. Nicholson, 487 F. 3d 881 (2007).

The VA medical treatment records and identified private 
medical records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded a VA 
examination in April 2004.  38 C.F.R. § 3.159(c)(4).  The 
records satisfy 38 C.F.R. § 3.326.

VA has obtained VA medical record subsequent to the April 
2004 examination and private medical evidence has been 
submitted.  The medical evidence in this case is adequate 
upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The Board is granting an increased rating and the effective 
date was specified as the veteran had a prior temporary total 
rating.  The implementation of this action will be 
accomplished by the RO.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).




Evaluations

In September 2002, the veteran's claim of service connection 
for PTSD was received.  In an April 2003 rating decision, 
service connection for PTSD was granted and a 30 percent 
rating was assigned effective September 2002.  

Thereafter, the veteran was hospitalized for treatment of his 
PTSD in June 2003 until July 2003.  In a September 2003 
rating decision, a temporary total rating based on this 
hospitalization was assigned from June 11, 2003 until July 
31, 2003.  A 30 percent rating was assigned effective August 
1, 2003.  The veteran did not appeal the assigned 30 percent 
rating.  

In March 2004 correspondence, the veteran reported that he 
had again been hospitalized for treatment of his PTSD from 
February 12, 2004 until March 12, 2004.  In an April 2004 
rating decision, a temporary total rating based on this 
hospitalization was assigned from February 12, 2004 to March 
31, 2004.  A 30 percent rating was assigned effective April 
1, 2004.  The veteran did not appeal the assigned 30 percent 
rating.  

Thereafter, the veteran was afforded a VA examination in 
April 2004.  At that time, the veteran reported that he was 
taking sleep and antidepressant medications.  The veteran 
related that he was "on the list to go back for inpatient 
care" with VA.  He reported that he had depression and 
anxiety.  He had no active suicidal ideation, but passively 
at times wished that an accident would happen so that he 
would no longer be living.  The thoughts were of being run 
over by a "semi" vehicle.  He had a plan 10 years ago.  He 
had nightmares and flashbacks and the news of Iraq brought 
back his feelings of Vietnam.  It was noted that the veteran 
had been unemployed since August 2003.  He had looked for 
employment, but was told that he needed further training.  He 
had sought such training from VA, but it had not been 
authorized.  He related that he had constant anxiety and that 
panic attacks interfered with his ability to maintain a job.  
He preferred to isolate himself, he avoided crowds, he 
avoided noises, and he avoided interacting with others.  He 
had been married for 35 years, had 2 grown daughters, and 7 
grandchildren.  Although the grandchildren were a source of 
enjoyment to him, he often had to leave the room since he 
would become agitated and yell at them.  He indicated that he 
attended church and stayed in the back.  He did not involve 
himself in church activities and did not know the pastor on a 
personal basis.  There was no history of violence.  

Mental status examination revealed that there was no 
impairment of thought processes or communications.  There 
were no delusions or hallucinations, however, the veteran 
reported that during flashbacks, he could hear action, i.e., 
the noises associated with Vietnam.  The veteran continued to 
be bothered by the death of a buddy in Vietnam.  The veteran 
made poor eye contact, appeared depressed and looked away 
much of the time.  He had some passive suicidality, but no 
active ideation, plans, or intent.  He was able to maintain 
minimal personal hygiene and spent most of his time watching 
television.  He was oriented times three and had no memory 
difficulty per se, however, he reported that he often lost 
track of blocks of time and after a 30 minute period, did not 
recall how he got where he was.  He was able to remember a 
series of 5 numbers, forward and backward, accurately.  
Obsessive and ritualistic behaviors were not shown.  Rate and 
flow of speech were normal with no irrelevant, illogical, or 
obscure speech patterns.  Panic attacks were present.  The 
veteran noted that when he attempted to apply for a job or 
leave the house, he was extremely anxious, panicky, and 
experienced a flashback.  The veteran's mood appeared 
depressed and he voiced depression and anxiety.  Impulse 
control was not a problem in that the veteran protected 
himself by staying away from people.  Sleep was impaired and 
his wife often left the bedroom.  It was noted that the 
veteran had increased arousal with difficulty falling or 
staying asleep, difficulty concentrating, and hypervigilance.  

The diagnosis was PTSD with a global assessment of 
functioning of 55 with moderately severe impairment in social 
and occupational functioning.  The examiner felt that the 
veteran's quality of life had deteriorated.  At this time, 
his prospects of employment were poor.  His prognosis for 
improvement was guarded.  

In a May 2004 rating decision, a rating in excess of 30 
percent was denied.  The veteran appealed that rating 
determination.  

The veteran was hospitalized by VA from May to June 2004.  He 
was admitted to a PTSD program.  The veteran described the 
same symptoms as on his prior examination.  Mental status 
examination was also consistent.  It was additionally noted 
that the veteran's attention, concentration, insight, and 
judgment were fair.  

In an August 2004 rating decision, a 50 percent rating for 
PTSD was assigned effective April 1, 2004.  In a subsequent 
August 2004 rating decision, a temporary total rating based 
on this hospitalization was assigned from May 24, 2004 until 
June 30, 2004.  A 50 percent rating was assigned effective 
April 1, 2004.  Thus, the issues on appeal are a rating in 
excess of 50 percent prior to May 24, 2001 (from April 1, 
2004 to May 23, 2004, before the temporary total rating) and 
from July 1, 2004, when the temporary total rating ended.  

The veteran was seen on an outpatient basis in July and 
August 2004.  In July 2004, the veteran was prompt for his 
appointment and appeared neat and casual.  He presented with 
a euthymic and mildly blunted affect.  No suicidal or 
homicidal ideation was endorsed.  He was oriented times three 
and did not appear to be responding to any internal stimuli.  
He was verbal, attentive, and receptive.  The veteran 
reported that he had recently been an inpatient in a VA 
treatment program and was participating in outpatient PTSD 
groups.  His primary focus was on his level of irritability 
and his short temper.  He expressed interest in returning to 
school.  He was also exploring the possibility of employment.  
Later that month, the veteran focused on his dreams, 
nightmares, and sleep disturbance.  He also reported that he 
was hypervigilant to the point that he became overwhelmed and 
had to remove himself from the situation.  Due to these 
problems, he would isolate himself.  

In August 2004, the veteran was prompt and appeared neat and 
casual.  He presented with a blunted affect.  No suicidal or 
homicidal ideation was endorsed.  He was oriented times three 
and did not appear to be responding to any internal stimuli.  
He was verbal, attentive, and receptive.  His primary focus 
was the ineffectiveness of his psychotropic medication.  The 
veteran reported that he and his wife and been camping since 
the beginning of the month and he was becoming increasingly 
irritable.  Later that month, the veteran discussed his 
severe nightmares and intrusive thoughts.  He did not have 
hallucination, delusions, suicidal ideation, homicidal 
ideation, organic brain syndrome, disorientation, or memory 
loss.  The veteran appeared tidy and alert.  However, he was 
withdrawn and preoccupied with nightmares and intrusive 
thoughts.  He showed no overt psychosis.  He was anxious, 
frustrated, irritable, dysphoric, and depressed.  About a 
week later, the veteran focused on his stress level which had 
decreased.  He was also participating in a PTSD group.  
However, the veteran related that this would be his last 
session for a while since he planned on traveling with his 
wife to the south during the fall and winter months.  They 
would be camping.  

In a December 2004 report from the Vet Center, it was noted 
that the veteran had been examined in October 2004.  His 
current symptoms included intrusions, avoidance, increased 
physiological arousal, depression about inability to form 
relationships, lack of restful sleep and feeling rested, 
failure of medication to help with his sleep problems and 
nightmares, constant feelings of anxiety, constant 
irritability, feeling "in a fog" all day, fearing he would 
hurt someone when he was angry so needing to isolate himself, 
inability to handle "chaos" such as having his 
grandchildren around.  The psychologist indicated that the 
veteran's occupational functioning was severely impaired due 
to PTSD.  He described having thoughts of hurting a past 
supervisor.  He had tried various jobs, but could not 
tolerate them due to stress, problems with others, or 
reminders of Vietnam.  The psychologist also indicated that 
the veteran's ability to relate with others, even members of 
his own family, was severely impaired.  He was unable to make 
a serious emotional attachment to anyone, including his wife.  
The veteran felt badly about his inability to reciprocate her 
feelings.  He would isolate himself so he would not be 
verbally abusive.  He was unable to go his grandchildren's 
events due to the people and chaos.  In the past few weeks, 
at the veteran's insistence, he and his wife became full-time 
campers at a campground a few miles from their last 
residence.  That was the only place that he found "peace."  
The veteran had acquaintances, but no friends.  It was the 
psychologist's professional opinion that the veteran was 
permanently and totally disabled occupationally and 
interpersonally due to PTSD.  The GAF was 38.  

Letters were received from the veteran's wife and daughters 
which attested to the veteran's emotional detachment, anger, 
irritability, angry outbursts, isolation, controlling nature, 
poor communication, lack of intimacy, and the fact that he 
had no real friends  The veteran's wife confirmed that they 
had moved to a campground.  The veteran was more comfortable 
in the relaxed environment.  However, he had become quite 
overweight and had let his appearance go.  He was refusing to 
shave, showering once a week, and only wearing jeans or 
sweatsuit outfits.  However, they had made several friends 
whom they had dinner parties with several times a week.  
Nevertheless, they were leaving that campground to go south 
for some time at the veteran's insistence.  The wife 
expressed regret that they would be leaving the current 
situation and their family.  

The Board notes that the comments made by the veteran's 
family appear credible.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.

The regulations for mental disorders are found in 38 C.F.R. 
§§ 4.125-4.130.  The Board notes that psychiatric 
disabilities evaluated under Diagnostic Code 9411 are rated 
according to the General Rating Formula for Mental Disorders.  
A 50 percent rating is provided for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. §§ 4.125-4.130.

The Board further notes that a GAF rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  The Board notes that an examiner's 
classification of the level of psychiatric impairment, by a 
GAF score, is to be considered but is not determinative of 
the percentage rating to be assigned.  VAOPGCPREC 10-95.

GAF scores ranging between 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  See 38 
C.F.R. § 4.130 [incorporating by reference the VA's adoption 
of the DSM-IV, for rating purposes].  Scores ranging from 31 
to 40 reflect some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up other children, is 
defiant at home, and is failing at school).  A score from 21 
to 30 is indicative of behavior which is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment or inability to 
function in almost all areas.  A score of 11 to 20 denotes 
some danger of hurting one's self or others (e.g., suicide 
attempts without clear expectation of death; frequently 
violent; manic excitement) or occasionally fails to maintain 
minimal personal hygiene (e.g., smears feces) or gross 
impairment in communication (e. g., largely incoherent or 
mute).  A GAF score of 1 to 10 is assigned when the person is 
in persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to 
maintain minimal personal hygiene or serious suicidal acts 
with clear expectation of death.  See 38 C.F.R. § 4.130.


Entitlement to a rating in excess of 50 percent prior to May 
24, 2004, for PTSD

The pertinent evidence consists of the VA examination report 
dated in April 2004.  The veteran was assigned a 50 percent 
rating for PTSD.  The veteran does not meet the criteria for 
a 70 percent rating.  

Rather, the veteran exhibited symptomatology more nearly 
approximating the criteria for a 50 percent rating because 
the veteran's PTSD was productive of occupational and social 
impairment with reduced reliability and productivity.  A 70 
percent rating is not warranted because the veteran's PTSD 
was not productive of occupational and social impairment, 
with deficiencies in most areas.  

The veteran's speech was normal.  The veteran had panic 
attacks.  The veteran has no difficulty in understanding 
complex commands; however, he described having memory and 
concentration problems.  His judgment and abstract thinking 
were not impaired.  The veteran did have disturbances of 
motivation and mood.  The veteran had social and industrial 
impairment and he had difficulty in establishing and 
maintaining effective work and social relationships.  His GAF 
was in the moderate range.  These findings are overall 
consistent with the criteria for a 50 percent rating.  

However, the criteria for a 70 percent rating were not met.  

The veteran had past suicidal ideation, but no current 
ideation, intent, or plan.  The veteran did not engage in 
obsessional rituals.  The veteran's speech was not 
intermittently illogical, obscure, or irrelevant.  The 
veteran was able to adequately communicate his thoughts.  His 
rate of speaking was normal.  His thoughts were relevant.  
The veteran had panic attacks, they were not near-continuous 
and occurred at particular times.  The veteran had 
depression, but it is not to the extent that he was unable to 
function independently, appropriately and effectively.  The 
veteran did not have impaired impulse control due to his 
ability to isolate himself.  The Board recognizes that he 
displayed irritability, but he did not exhibit any violent 
behavior.  There was no evidence of spatial disorientation.  
The veteran did not have neglect of personal appearance and 
hygiene.  On examination, he appeared clean and appropriately 
dressed.  As noted, the veteran had some difficulty adapting 
to work and in social situations.  However, difficulty in 
establishing and maintaining effective work and social 
relationships is contemplated within a 50 percent rating.  He 
is not unable to maintain a relationship.  He was 
participating in PTSD groups and was an active participant.  
He was also maintaining a long-term marriage, although with 
intimacy issues.  Overall, the Board finds that the veteran's 
manifestations of PTSD more nearly approximated the criteria 
for a 50 percent and not a 70 percent rating, prior to May 
24, 2004.  

Accordingly, a higher rating is not warranted for that time 
period.


Entitlement to a rating in excess of 50 percent from July 1, 
2004 for PTSD

The veteran has been assigned a 50 percent rating for PTSD.  
The veteran meets the criteria for a 70 percent rating, but 
not for a 100 percent rating.  

A 70 percent rating was warranted because the veteran's PTSD 
caused occupational and social impairment, with deficiencies 
in most areas, but a 100 percent rating was not warranted 
because the veteran's PTSD did not result in total 
occupational and social impairment.

The Board notes that the record showed that the veteran's 
PTSD worsened.  The VA outpatient records, the Vet Center 
report, and the statements of the veteran's family members 
established an increase in the level of impairment in the 
veteran's ability to function due to PTSD.  

The veteran's appearance has deteriorated.  He formerly 
appeared neat in his appearance.  However, the Board finds 
credible his wife's report that he performs minimal hygiene 
at her request.  His irritability and anger have increased.  
His temper is short.  He ruminated about hurting a former 
employer.  Although he was benefiting from his PTSD group 
participation, he discontinued to move to campgrounds out of 
the area.  In addition, although the veteran and his wife 
were beginning to socialize, he moved them away from the 
area.  He continues to isolate himself and his wife to a 
greater extent than previously.  He has near-continuous 
depression, anxiety, and irritability which all affect his 
ability to function independently, appropriately and 
effectively.  He is essentially unable to establish and 
maintain effective relationships due to his continued 
tendency to isolate himself and be detached from others, 
emotionally and physically.  

The veteran's GAF currently is reported to be 38.  Such a 
score reflects some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up other children, is 
defiant at home, and is failing at school).  In this case, 
the veteran does not have impairment in reality testing or 
communication, but he does have major impairment in several 
areas, such as work, family relations, and mood.  

However, the criteria for a 100 percent rating are not met.  
The veteran does not have gross impairment in thought 
processes or communication.  He does not suffer from 
persistent delusions or hallucinations.  His behavior is not 
grossly inappropriate.  He is able to perform activities of 
daily living, including maintenance of minimal personal 
hygiene.  The veteran is oriented to time and place.  The 
veteran has some memory impairment, but he does not have 
memory loss for names of close relatives, own occupation, or 
own name.  The veteran's PTSD is not productive of total 
occupational and social impairment.  The veteran is still 
able to function in society.  

Accordingly, the Board concludes that the criteria for a 100 
percent rating are not met.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence is against a rating in excess 
of 50 percent for PTSD prior to May 24, 2004, but the 
evidence supports a 70 percent rating from July 1, 2001.


ORDER

Prior to May 24, 2004, a rating in excess of 50 percent 
rating for PTSD is denied.

From July 1, 2004, a 70 percent rating for PTSD is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


